Title: To James Madison from Ambrose Spencer, 20 March 1815
From: Spencer, Ambrose
To: Madison, James


                    
                        Sir.
                        Albany March 20th. 1815
                    
                    Under the impression, that there would be no impropriety in addressing you personally on the subject of this letter, I have ventured to take that liberty.
                    The late treaty of peace between the United States & Great Britain, providing for the appointment of several boards of Commissioners, it is supposed the Commissioners will soon be named; & in the selection of fit characters to fill those places, I presume your Excellency’s attention will in some degree be turned toward this State.
                    I beg leave most respectfully to solicit your favorable notice of Ja[c]ob Radcliff Esqr. of the City of Newyork, as a Commissioner under the 6th. article of the treaty. Mr. Radcliff held a seat on the bench of the supreme Court of this State, for several years, with great reputation to himself &

benefit to the community. This place he resigned, to resume his profession, & his rank at our bar is deservedly high. Immediately after the declaration of the late war, he gave offence to the federal party, of which he was then a member, by approving the justice of the war, & by advocating its firm & vigorous support.
                    This conduct so honorable to him as an american, has drawn down on his head, the unrelenting vengeance of his former political friends; & it was very much thro’ his aid, that in the eventful election of last spring, the City of Newyork was enabled to elect republican representatives to our Legislature. That event was most auspicious not only to the State, but to the nation; & I cannot but believe, that such men deserve the countenance & support of the government.
                    Mr Radcliffs qualifications for the office are eminent. His knowledge of municipal & national law, his habits of investigation & his general science peculiarly qualify him for the task; & should your Excellency see fit to select a person from this State, I know no one who has higher pretensions. With high respect & consideration, your Excellency’s very Obedt Servt.
                    
                        A. Spencer.
                    
                